Citation Nr: 1715827	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-46 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a chronic right ankle sprain.

2.  Entitlement to an initial rating in excess of 10 percent for migraine headaches prior to November 29, 2014, and a rating in excess of 30 percent thereafter.
 

REPRESENTATION

Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2002 to June 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in September 2014 and June 2016   and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded      an April 2014 decision of the Board of Veterans' Appeals (Board) denying an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the Veteran's appeal of the initial rating assigned to her service-connected seborrheic dermatitis may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The Board notes that the Veteran has asserted that her migraines and other service-connected disabilities have resulted in depression.  However, service connection is not in effect for depression or any other psychiatric disorder.  The Veteran is hereby advised that if she wishes to file a service connection claim for a psychiatric disorder secondary to a service-connected disability, she must do so on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155,    3.160 (2015).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected chronic right ankle sprain has been manifested by full range of motion and no objective evidence of painful motion.  

2.  Throughout the appeal period, the Veteran's service-connected migraine headaches have more nearly approximated very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a rating in excess of 10 percent for a chronic right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).  

2.  Throughout the appeal period, the criteria for an initial rating of 50 percent for migraine headaches have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter dated January 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  

The Board acknowledges that subsequent to the Veteran's most recent VA ankle examination, the Court of Appeals for Veterans Claims held that the final sentence   of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  In this case, the record shows no limitation of motion and no objective evidence of painful motion or pain with weight-bearing.  Furthermore, although passive range of motion was not specifically measured during the Veteran's second VA examination, it is reasonable to assume that assisted motion would be less limiting than active motion, and therefore, the failure to measure passive motion is harmless error.  Accordingly, the Board finds that a remand for        a new examination under Correia would serve no useful purpose.  See Sabonis            v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran was afforded a hearing before the Board in January 2013, and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also notes that actions requested in the prior remands have been undertaken.  Updated VA treatment records were obtained, and the Veteran received additional VA examinations in November 2014.  In July 2016, the AOJ requested authorizations for all private treatment providers who recently treated the Veteran for a claimed disability; however, no authorizations have been received.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist veterans is not always a "one-way street").  Accordingly, the Board finds    that there has been substantial compliance with the prior remand instructions        and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also 38 C.F.R.   § 3.655(b) (when a claimant fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim,           the claim shall be rated based on the evidence of record).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has     an obligation to provide adequate reasons and bases supporting this decision,     there is no requirement that the evidence submitted by the appellant or obtained     on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45,      4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App.   32 (2011).  

      Chronic Right Ankle Sprain 

Pursuant to Diagnostic Code 5271, 10 percent rating is warranted for moderate limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  A maximum 20 percent rating is warranted for marked limitation of motion of the ankle.  Id.  Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2016).  The Rating Schedule provides guidance by defining full range of motion of the ankle as 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II (2016).  

During the January 2013 Board hearing, the Veteran testified that she experienced symptoms of right ankle pain, swelling, locking, and giving way, which prevented her from doing daily activities at home and school and participating in clinical rounds.  She stated that she was unable to walk or stand for more than 10 to 15 minutes and reportedly stopped working because it caused headaches and ankle pain.  She also reported receiving treatment for her right ankle disability at the Tallahassee VA Medical Center and wearing a brace and support hose when standing for long periods of time.  

A review of the Veteran's VA and private treatment records from 2008 through 2016 reveals no treatment for a right ankle sprain, other than once in January    2013.  The record shows that the day after the Board hearing, the Veteran called    the Tallahassee VA Medical Center requesting an appointment for ankle problems. The following day, she reported to the VA urgent care center complaining of right ankle pain.  A physical examination revealed lateral tenderness and full range of motion.  X-rays revealed no acute abnormalities, and she was advised to use a compression wrap.  

The Veteran underwent a VA examination in May 2010, during which she reported right ankle pain and swelling.  She denied any hospitalizations, surgery, trauma, neoplasms, or use of assistive devices.  The Veteran stated that she was only able to stand for about 15 to 30 minutes.  She denied any flare-ups.  A physical examination and palpation was normal; however, the examiner noted that the Veteran complained of subjective pain with manipulation of the ankle.  There was no evidence of right ankle deformity, instability, stiffness, weakness, incoordination, giving way, decreased speed of joint motion, dislocation, subluxation, locking, effusion, abnormal weight bearing, loss of bone, inflammatory arthritis, or tendon abnormality.  Range of motion testing revealed full range of motion, without any objective evidence of pain with motion. Passive range of motion was unchanged from active motion, and there was no decreased motion, pain, fatigue, weakness, or incoordination with repetitive use. The Veteran reported working full-time as a secretary.  She also reported significant effects on her occupation due to pain and decreased mobility and moderate effects on chores, shopping, exercise, sports, and recreation.  

The Veteran underwent another VA examination in November 2014, during which she reported ongoing subjective symptoms of ankle pain, swelling, and instability, which she claimed prevented her from being able to stand for long periods of time.  She denied any flare-ups or current treatment.  A physical examination revealed    no objective evidence of localized tenderness, pain on palpation of the joint or associated soft tissue, crepitus, or pain with weight bearing.  Range of motion testing of the right ankle revealed full range of motion, without any objective evidence of pain.  There was no functional loss or limitation of motion after three repetitions, no reduction in muscle strength, and no muscle atrophy.  The examiner indicated that the diagnosis was a history of a service-connected chronic right ankle 
sprain, according to a July 2007 rating decision, but that it was "not active on today's examination."  The examiner indicated that the examination neither supported nor contradicted the Veteran's description of functional loss with repeated use over    time.  Because the examination was not conducted after repeated use over time, it   was impossible to provide an estimate without resorting to speculation as to what extent motion or functional ability may be limited by weakness, fatigability, or incoordination with repeated use over time.  The Veteran stated that she was studying full-time to become a medical assistant and reported doing a lot of walking and jogging, but that she has not done much over past year due to unrelated issues.  The examiner also indicated that the Veteran's right ankle disability did not impact her ability to perform any type of occupational task.  

Upon review of the record, the Board finds that a rating in excess of 10 percent      for a chronic right ankle sprain is not warranted at any point during the period  under review.  The Board has reviewed and considered the Veteran's assertions       in support of her claim, including her reports of pain, swelling, instability, locking, and giving way with prolonged standing and walking.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than her assertions.  There is no evidence of any limitation of motion or objective evidence of painful motion, even after consideration of pain and other symptoms described in DeLuca.  As such, the subjective complaints and objective findings are adequately addressed by the 10 percent rating, and a rating in excess of 10 percent is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Additionally, neither the Veteran nor her representative has raised the issue of entitlement to referral for an extraschedular rating for a chronic right ankle sprain, either alone or in conjunction with other service-connected disabilities, nor has such been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016); see also Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

      Migraine Headaches
      
The Veteran's service-connected migraine headaches have been assigned a 10 percent rating prior to November 29, 2014, and a 30 percent rating thereafter.

Pursuant to Diagnostic Code 8100, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last    several months. 38 C.F.R. § 4.124a, Diagnostic Code 8100. A 30 percent rating     is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months. Id. A maximum 50 percent rating is warranted for very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability. Id. Dorland's Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012). Similarly, "prostration" has been defined as "complete physical or mental exhaustion."  MERRIAM WEBSTER'S NEW COLLEGIATE DICTIONARY, 999 (11th ed. 2007). Moreover, the term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be 
read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

During the January 2013 Board hearing, the Veteran testified that she experienced migraines every other day, during which she was unable to get out of bed or do anything, rendering her debilitated most of the week.  She reported going to the       VA hospital three times a month for severe migraines.  The Veteran stated that she stopped working due to headaches and ankle pain; however, she reported being a   full-time nursing student.  She stated that she attended classes three days a week      and reportedly missed five classes a month during her last semester due to migraines.  She also reported missing three days of clinicals over the past year due to ankle pain and/or migraines.  

An August 2007 private treatment record indicates that the Veteran presented to an urgent care center with complaints of a migraine headache and vomiting since the day before.  The physician prescribed Toradol and provided the Veteran with a note for her employer.

A March 2008 private treatment record indicates that the Veteran reported to an urgent care center complaining of a severe headache since the day before.  In April 2008, the Veteran complained of sinus congestion, facial pressure, dizziness, and coughing for about one week and a migraine for about three days.  She also reported nausea, but denied vomiting.  The provisional diagnosis was acute sinusitis and headache.  A June 2008 private treatment record shows that the Veteran reported to an urgent care center with various complaints, including a migraine headache for the past three days.  The physician provided the Veteran with a note for her employer.

In July 2008, the Veteran reported headaches, which were more frequently noticeable and causing more difficulty since April.  She reported three or four headaches during the past week with tenderness across the face, nose, and eyes.  The treatment provider noted that the Veteran had a history of migraines, but this seemed to be a different phenomenon.  A CT scan revealed moderate-sized mucosal retention cysts in the maxillary sinuses, bilaterally, and no acute intracranial abnormality.  The assessment was headaches, which were possibly triggered from the sinuses.  The Veteran was prescribed Treximet and advised to use nasal saline.

In August 2008, the Veteran submitted a letter dated July 2008 from her supervisor at the hospital where she worked as a unit secretary.  The Veteran's supervisor indicated that during the past 30 days, the Veteran left work early approximately four times complaining of severe headaches and called in sick at least twice with similar complaints.

An August 2008 private treatment record shows that the Veteran presented to the emergency department complaining of a severe headache for the past two days with associated nausea, vomiting, and upper extremity numbness the night before.  

The Veteran underwent a VA examination in May 2010, during which she reported migraines occurring about four times a month and lasting one or two days each time.  She indicated that most of her migraines were prostrating and reported going to the emergency room at times, most recently about a week-and-a-half earlier.    She also reported some nausea, but denied vomiting. The Veteran reported taking Topamax twice a day, with good response to treatment and no side effects.  She indicated that her migraines had significant effects on her occupation due to pain, including decreased concentration and inappropriate behavior.  She stated that she lost about two weeks of work over the past month due to migraines.  

An August 2010 VA treatment record indicates that the Veteran reported that her migraines reduced in frequency.  It was also noted that she was a full-time nursing student. 

In April 2011, the Veteran reported frequent migraines, which were triggered by many things, including menses and stress.  It was noted that she previously tried Fioricet and Midrin, without any relief, and later tried Zomig and Topamax, which initially reduced the frequency of her migraines.  However, she reported currently having more than four migraines a month with nausea and scotomata, which lasted a few days to a week at a time.  The plan was taper off Topamax; increase the dosage of Trazadone; include Zomig, Naprosyn, and Phenergan; and treat the Veteran's nasal polyps in an effort to help reduce the frequency of her headaches.    It was noted that the Veteran reported finishing school to become a licensed practical nurse (LPN).

A July 2011 VA treatment record indicates that the plan from April provided no relief.  The Veteran reported going to the emergency room the day before with a severe headache and numbness in the left arm.  A CT scan was normal, and she received medication for pain and nausea.  It was also noted that Topamax, Trazadone, Zomig, and nasal steroids have not been effective in treating her migraines.  

A September 2011 VA neurology consultation record indicates that the Veteran reported migraines, which worsened during the past year, occurring about three or four times a month, lasting about two to five days at a time. She described her migraines as starting with auras of black dots, which progressed to frontal aching and pounding pain, and sometimes accompanied by nausea and vomiting.  She     also reported sensitivity to sound and light.  She stated that she was currently experiencing the fifth day of a migraine, which she described as aching frontal pain, and characterized as a five out of ten in severity.  It was noted that she previously tried Topamax, Sumatriptan, Zolmitriptan, Fioricet, and Midrin without any relief.  She also reported insomnia and depression related to studying for her LPN licensing examination.  The neurologist recommended Elavir for migraines and depressed mood and increased her dosage of Zolmitriptan for acute exacerbation of migraines. 
	
An October 2011 VA treatment record indicates that the Veteran reported going to the emergency room twice the month before for migraines.  She reported some relief with Zomig, but stated that much of her headaches remained and interfered with her studying. 

A September 2012 VA urgent care note indicates that the Veteran reported a migraine headache for the past two weeks, which caused nausea and vomiting       the day before.  She stated that she continued to have daily headaches, spiked         by severe migraines, which were interfering with her life and making her feel depressed.  She reported no relief with Tylenol #3 and Zomig.  The Veteran received a Toradol injection for pain.  A December 2012 VA neurology treatment record indicates that the Veteran reported chronic migraines occurring about three to four times a month, lasting about three days each time.  She reported blurred vision, but denied any other associated symptoms.  It was noted that she tried multiple medications without any relief.  It was also noted that she was enrolled full-time in a registered nursing (RN) program and reported "doing okay with this."

In January 2013, the Veteran reported to urgent care with a complaint of chronic headaches.  She was provided pain medication and advised to follow up with neurology.  A subsequent neurology note indicates that the plan was to introduce Effexor as a means of preventing headaches.  The Veteran was also prescribed codeine with acetaminophen.  

In March 2014, the Veteran reported continued migraine headaches.  An April 2014 VA gynecology treatment record indicates that the Veteran's migraines were overall okay, but worsened with allergies.  

The Veteran underwent another VA examination in November 2014, during which she reported headaches about three times a week, lasting one to three days each time, which were sometimes unbearable.  She reported taking Imitrex tablets about three times a week when a headache did not go away.  She also reported associated symptoms of nausea, vomiting, and sensitivity to light.  She stated that her last severe attack occurred within the past couple of weeks, at which time she went to urgent care and received a shot and Zofran.  The examiner reviewed the evidence of record and noted that the Veteran's reported medication usage for severe migraines did not correspond with the pharmacy documentation of record.  The examiner explained that the Veteran reported taking Imitrex/sumatriptan three times a week for migraines and that she received her prescriptions through VA.  However, VA treatment records showed that Imitrex/sumatriptan was last dispensed in November 2010, over three years ago.  Thus, the examiner concluded that, contrary to the Veteran's assertions, the record did not show that she was taking any preventative medication for migraines at the time. The examiner indicated that the Veteran experienced, on average, a prostrating attack once every month and that her migraines did not result in very prostrating and prolonged attacks productive of severe economic inadaptability.  

A February 2015 VA treatment record indicates that the Veteran reported daily migraines, which she usually managed to work through, but sometimes she could not.  It was noted that she was almost finished with her education in medical clerical work.  She was prescribed Fioricet for migraines.  

A May 2016 VA treatment records indicates that the Veteran reported continued migraines daily, which were sometimes accompanied by nausea and vomiting.

A June 2016 VA neurology electronic consultation note indicates that the Veteran's chart was reviewed, and the neurologist recommended abortive therapy and prophylactic therapy. 

Upon review of the record, the Board finds that the evidence more nearly approximates a 50 percent rating for migraine headaches throughout the period       on appeal.  The Veteran has reported migraine headaches ranging anywhere from once a week to every day, many of which are prostrating.  The medical evidence of record shows multiple visits to urgent care, the emergency room, and neurologists with complaints of migraines lasting several days and accompanying symptoms of nausea, vomiting, blurred vision, scotomata, sensitivity to sound and light, and upper extremity numbness.  The record also shows that the Veteran reported frequently missing school or work due to migraines, and she told her doctors that her migraines interfered with her studying and her life in general.  
Although the November 2014 VA examiner opined that the Veteran's migraines were prostrating, on average, once a month, the examiner appears to have relied on the fact that the Veteran's reported medication usage for severe migraines did not correspond with the pharmacy documentation of record and that she did not have  an active prescription for Imitrex for the past three years.  However, the record shows that the Veteran was prescribed codeine with acetaminophen for migraines throughout that time period, and shortly after the November 2014 VA examination, she was prescribed Fioricet for migraines and referred to neurology.  
As will be discussed below, the Board finds that the Veteran has, at times, overstated the number of completely prostrating migraines she experiences 
each month.  However, the probative medical evidence of record demonstrates severe prostrating attacks occurring more frequently than once a month, which interfere with school, work, and activities of daily living.  As such, the Board concludes that the Veteran's overall disability picture more nearly approximates very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.  Thus, a 50 percent rating is warranted.  

The Board has considered whether the Veteran's migraine headaches present such an exceptional or unusual disability picture as to render impractical the application of  the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell, 9 Vet. App. at 338-39.  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

The Veteran is now in receipt of the maximum schedular rating available for migraines.  The Board acknowledges the Veteran's testimony in which she claimed   to be debilitated more than 50 percent of the time due to migraines; however, the Board finds that such assertions are not consistent with the probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record).  For example, the Veteran testified that every other day, she     was unable to get out of bed or do anything, and as a result, missed five days of classes a month, out of her three-day-a-week class schedule.  However, less than a month earlier, when discussing her migraines with her primary care provider, she stated that she was "doing okay" in her nursing program.  The Board finds it unlikely that the Veteran would have reported "doing okay" when discussing her migraines     if she actually missed nearly half of her classes throughout an entire semester due to migraines.  The Veteran also testified that she went to the VA hospital a minimum of three times a month for severe migraines.  However, VA treatment records do not show such frequent treatment.  The Board finds the medical evidence of record and assertions made to clinicians for purposes of seeking treatment to be significantly more credible and probative than statements made to VA for purposes of seeking compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 20036) (the Board can consider bias in lay evidence, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighting credibility).  Therefore, to the extent that the Veteran claims that her migraines are more severe than what is contemplated by the assigned 50 percent rating, the Board finds that such assertions are not persuasive.  See Caluza, 7 Vet. App. at 506.

The Board has also considered the Veteran's claim that her migraines have resulted in depression.  However, service connection is not in effect for depression or any other psychiatric disorder, and the medical evidence of record does not demonstrate that depression is a symptom of her service-connected migraines.  Accordingly, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Therefore, the assigned schedular rating is adequate, and referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115.

Finally, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447, 448 (2009), the Court of Appeals for Veterans Claims held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  During the January 2013   Board hearing, the Veteran testified that she stopped working because it caused headaches and ankle pain.  However, the record shows that the Veteran was      enrolled in, and eventually completed, a full-time nursing program, which reportedly included classroom and clinical components.  The record does not show that she is unemployable as a result of her service-connected migraines or right ankle disability.  Therefore, the Board finds that a TDIU claim is not raised by the record as part of the Veteran's increased rating claims.  See id.

In reaching this decision, the Board has considered the applicability of the benefit       of the doubt doctrine with respect to both claims.  However, as the preponderance of the evidence is against assigning ratings in excess of those already assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

A rating in excess of 10 percent for a chronic right ankle sprain is denied.  

An initial rating of 50 percent for migraine headaches is granted, subject to the laws and regulations governing the payment of VA monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


